Motion to amend remittitur granted. Return of remittitur requested and when returned, it will he amended by adding thereto the following: “ Upon the appeal herein, there was presented and necessarily passed upon questions under the Constitution of the United States, viz: "Whether the rights of defendant under the Fifth, Sixth, and Fourteenth Amendments were denied. Defendant contended that an allegedly improper pre-trial confrontation in the absence of counsel tainted the in-court identifications of two eyewitnesses. He also contended that a purposeful pre-indictment delay of seven months violatéd his right to a speedy trial. The Court of Appeals considered these contentions and held there, was an independent basis for the in-court identifications and it was unnecessary to determine, in the first instance, whether the pre-trial confrontation was improper. The court also held that no purposeful delay was shown.” [See 32 N Y 2d 916.]